SCHWARTZ, Judge.
Rozier appeals his conviction for the possession of controlled substance paraphernalia. He pled nolo contendere below, reserving the right to challenge the court’s denial *380of his motion to suppress the paraphernalia — a hypodermic needle and bottle cap “cooker” — which had been secured by a search of his person after an arrest on an outstanding bench warrant. We hold that the motion to suppress should have been granted because the police officers’ initial stop of the defendant, which resulted in the arrest, was based on no more than a “bare suspicion of illegal activity” rather than the “founded” or “reasonable” suspicion constitutionally required to support it. Mullins v. State, 366 So.2d 1162 (Fla.1978), and cases cited; Parker v. State, 363 So.2d 383 (Fla. 3d DCA 1978); Jackson v. State, 319 So.2d 617 (Fla. 1st DCA 1975), cf. State v. Brooks, 281 So.2d 55, 56 (Fla. 2d DCA 1973) (“high crime area” alone insufficient to justify stop). The judgment below is therefore reversed and the cause remanded with directions to grant the motion to suppress.
Reversed and remanded.